IN THE MATTER OF THE PETITION                              In the
FOR REINSTATEMENT OF
WILLIAM LEIGH SISKIND                                   * Court of Appeals
TO THE BAR OF MARYLAND
                                                           of Maryland

                                                        * Misc. Docket AG No. 90

                                                           September Term, 2015

                                        ORDER

        The Court having considered the Petition for Reinstatement to the Maryland Bar and

Hearing in Connection Thereto filed by Petitioner, William Leigh Siskind, and the response of

Bar Counsel filed in the above entitled case, it is this 22nd day of June, 2016


        ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

hat the Petition for Reinstatement of William Leigh Siskind be, and it is hereby, granted

contingent upon fulfillment of the condition ordered herein, and it is further


        ORDERED, that Petitioner, upon taking in open court and subscribing to the oath of

attorneys required by MD Code (2004), Business Occupations and Professions Article Sec.

10-212, be reinstated as a member of the Bar of Maryland on the condition that Petitioner agree

 e will apply immediately following reinstatement for placement on inactive/retired status with

he Client Protection Fund and thereafter remain inactive permanently, and it is further


        ORDERED that the Clerk of the Court shall replace the name of William Leigh Siskind

 pon the register of attorneys entitled to practice in this Court and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State; and

't is further
      ORDERED, that Petitioner's failure to comply fully with this Order shall result in

escission of Petitioner's Order of Reinstatement.




                                             /s/ Mary Ellen Barbera
                                            Chief Judge